Name: COMMISSION REGULATION (EC) No 548/95 of 10 March 1995 laying down special measures concerning the application of Regulation (EC) No 231/95 in the pigmeat sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  trade policy;  animal product;  distributive trades;  economic policy
 Date Published: nan

 No L 55/32 I EN I Official Journal of the European Communities 11 . 3 . 95 COMMISSION REGULATION (EC) No 548/95 of 10 March 1995 laying down special measures concerning the application of Regulation (EC) No 231/95 in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat ('), as liast amended by Regulation (EC) No 3533/93 (2), and in parti ­ cular Article 11(b) thereof, Whereas an examination of the situation has indicated a risk that there will be an excessively large number of applications for the private storage aid scheme introduced by Regulation (EC) No 231 /95 (3) ; whereas, therefore, it is necessary to suspend application of the Regulation and reject the applications in question, HAS ADOPTED THIS REGULATION : Article 1 1 . Application of Commission Regulation (EC) No 231 /95 is hereby suspended for the period 1 1 to 17 March 1995. 2. Applications submitted on 10 March 1995 for which acceptance decisions would have had to be taken during that period, are hereby rejected. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Menjber States . Done at Brussels, 10 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 333, 30 . 11 . 1990, p . 2. 0 OJ No L 321 , 23 . 12. 1993, p . 9 . (3) OJ No L 27, 4. 2. 1995, p. 9 .